444 F.2d 224
UNITED STATES of Amcerica, Plaintiff-Appellee,v.Charles Vernon HAWKINS, Defendant-Appellant.
No. 30862.
United States Court of Appeals, Fifth Circuit.
June 21, 1971, Rehearing Denied and Rehearing En Banc DeniedJuly 21, 1971.

James F. Mulla, New Orleans, La., for defendant-appellant.
Gerald J. Gallinghouse, U.S. Atty., Michael Carnes, Special Atty., Dept. of Justice, New Orleans, La., Mervyn Hamburg, Atty., Crim.  Div., Dept. of Justic, Washington, D.C., for plaintiff-appellee
Appeal from the United States District Court for the Eastern District of Louisiana, Edward J. Boyle, Jr., District Judge.
Before BROWN, Chief Judge, GEWIN and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1

1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

2
The Petition for Rehearing is Denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is Denied.



1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966
The appellant claims the following errors: (1) The indictment should have been dismissed because the statute under which he was indicted was amended prior to trial; (2) The punishment provided by statute is cruel and unusual in violation of the Eighth Amendment; (3) The court should have granted his motion to supress and should not have permitted a box of ammunition to be admitted into evidence; and (4) His prison and fingerprint records should not have been admitted into evidence.